DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 15-16, 18-19, and 21 (renumbered as claims 1-18) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 19, and 21.  The closest prior art references of record are Goodwin (US 20080079972 A1), Hayakawa (US 20010024195 A1), and Tunning (US 20090288035 A1).
Goodwin (US 20080079972 A1) generally describes precaching different amounts of neighboring web page portions based on a scroll operation and deleting pages from memory [Fig. 1] but does not disclose deleting a whole or a part of page data not falling under the predetermined range including an adjacent page of a currently displayed page and is furthest in a page retrogressing direction from page data serving as a display target among the page data stored in the storage region.
Hayakawa (US 20010024195 A1) generally describes determining target pages based on a page turn operation, precaching a target page and other pages based on storage capacity, and deleting a longest stored page among primary or secondary storage [Figs. 41-42, 52] but does not disclose deleting a whole or a part of page data not falling under the predetermined range including an adjacent page of a currently displayed page and is furthest in a page retrogressing direction from page data serving as a display target among the page data stored in the storage region.
Tunning (US 20090288035 A1) generally describes distinguishing between single and multiple scroll wheel operations based on a predetermined timer [Fig. 6] but does not disclose deleting a whole or a part of page data not falling under the predetermined range including an adjacent page of a currently displayed page and is furthest in a page retrogressing direction from page data serving as a display target among the page data stored in the storage region.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 19 and 21:
storage management code configured to cause at least one of the at least one processor to: store page data distributed according to the first distribution request or the second distribution request in the storage region, and delete a whole or a part of page data not falling under the predetermined range including an adjacent page of a currently displayed page and is furthest in a page retrogressing direction from page data serving as a display target among the page data stored in the storage region.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145